This issue arises out of Petitioner's Petition for Writ of Habeas Corpus whereby Petitioner alleges he is wrongfully incarcerated by Respondent and the State of Ohio since there allegedly was no Crim.R. 3 complaint filed in his case.
Petitioner's petition for writ of habeas corpus is without merit.
R.C. 2969.25(A) provides as follows:
  "At the time that an inmate commences a civil action or appeal against a government entity or employee, the inmate shall file with the court an affidavit that contains a description of each civil action or appeal of a civil action that the inmate has filed in the previous five years in any state or federal court."
Petitioner has not attached any affidavit listing his prior civil actions filed within the last five years. We note that on January 12, 1999 pro se Petitioner filed a Motion requesting Permission to Submit List of Prior Civil Action (a mandamus action filed in the Tenth District and assigned Case No. 98 AP 860) and a response to the motion to dismiss.
R.C. 2969.25(A) very explicitly states that the notice of prior civil actions must be by affidavit informing of all civil actions filed in the previous five years in any state or federal court and that it must be filed at the time of filing the action. Petitioner has not complied with the statutory requirement as he did not file an affidavit at the time of filing this action nor did he list all the civil actions he has filed within the last five years.
In 1998 Petitioner filed a mandamus action against the Adult Parole Authority in State ex rel. Howard Crim, Jr. v. AdultParole Authority (May 27, 1998), Lucas County App. No. L-98-1074. See State ex rel. Zanders v. Ohio Parole Board
(1998), 82 Ohio St.3d 421.
Also the filing of successive habeas corpus petitions is barred by the doctrine of res judicata. See State ex rel.Brantley v. Ghee (1997), 80 Ohio St.3d 287. In 1988 Petitioner filed for a writ of habeas corpus in the Ohio State Supreme Court. See State ex rel. Crim v. State (1988), 39 Ohio St.3d 714.
Petitioner's petition for writ of habeas corpus is denied. Respondent's motion to dismiss is granted.
Costs taxed against Petitioner.
                                 ------------------------- JUDGE GENE DONOFRIO
                                 ------------------------- JUDGE JOSEPH J. VUKOVICH
                                 ------------------------- JUDGE CHERYL L. WAITE
Hon. Gene Donofrio, Hon. Joseph J. Vukovich, Hon. Cheryl L. Waite, JUDGES.